Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-4, 6-14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 3-4, 6-14 and 20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “a distal part of the pump is disposed and sealed between the proximal end portion of the first laminated layer and a proximal end portion of the second laminated layer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3.
The prior art of record does not teach “the pump having a movable button that has a hollow interior that defines a temporary storage space for the fluid drawn from the fluid reservoir but prior to discharge through the at least one fluid dispensing conduit” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.
The prior art of record does not teach “the pump being disposed at the first end of the fluid dispensing conduit such that a fitment of the pump is sealed between the first laminated layer and the second laminated layer and is configured to direct the fluid forward within the inner unsealed area” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754